UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 26, 2014 (Date of earliest event reported) MIDWAY GOLD CORP. (Exact Name of Registrant as Specified in Charter) British Columbia, Canada (State or Other Jurisdiction of Incorporation) 001-33894 (Commission File Number) 98-0459178 (IRS Employer Identification No.) Point at Inverness, Suite 280 8310 South Valley Highway Englewood, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (720) 979-0900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Definitive Material Agreement On November 26, 2014, Midway Gold Corp.’s (the “Company or “our”) subsidiary MDW Pan LLP, as borrower (“MDW”) entered into an amendment (the “Amendment”) amending the credit agreement (the “Credit Agreement”) with Commonwealth Bank of Australia (“CBA”), as administrative agent, collateral agent and the initial lender. The Amendment, among other things, amends the definitions of certain terms, updates the aggregate amount of the senior secured non‑revolving term credit facilities, updates the principal repayment dates and repayment amounts, updates and makes other clarifying amendments to the Credit Agreement. The following description is a summary of the terms of the Amendment and is qualified in its entirety by reference to the text of the Amendment, which is filed as Exhibit 10.1 hereto. Item 7.01. Regulation FD Disclosure. On December 1, 2014 the Company issued the press release announcing that it has made an initial draw of $18 million on the project finance facility that was closed July 21, 2014 with CBA. In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the press releases attached hereto is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended. The information set forth in Item 7.01 of this Current Report on Form 8-K shall not be deemed an admission as to the materiality of any information in this Current Report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01. Exhibits. Exhibit Description Amendment, dated November 26, 2014 99.1* Press Release, dated December 1, 2014 *The exhibit relating to Item 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDWAY GOLD CORP. DATE:December 3, 2014 By: /s/ Bradley J. Blacketor Bradley J. Blacketor Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Amendment, dated November 26, 2014 99.1* Press Release, dated December 1, 2014 *The exhibit relating to Item 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. 4
